UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In re: Case No. 19-12264-JA13
Andrea Yolanda Garcia [¥] Check if this is an amended plan
1st Amended Plan
Debtors. (e.g., 1%, 24)

CHAPTER 13 PLAN

Part 1: Kellie

1.1 Important Notices About This Plan.
a. Nonstandard Provisions.. (Debtor MUST check one).

This plan has nonstandard provisions in Part 9.

[] Yes [¥I No.

If “No” is checked, neither box is checked, or both boxes are checked, no non-standard provision will be effective.
b. Bifurcation of Claim; Lien Avoidance; Lien Stripping. (Debtor MUST check one).

This plan seeks to limit the amount of a secured claim based on a valuation of collateral; strip a wholly

unsecured mortgage; and/or avoid a nonpossessory, nonpurchase money security interest or judicial lien.

Yes [_] No.
If yes, the treatment (see Part 3) may result in a partial payment or no payment at all to the secured creditor. If “No” is
checked, neither box is checked, or both boxes are checked, no provision to limit a secured claim, strip a mortgage, or

avoid a lien will be effective.

c. Proof of Claim Requirement. Creditors must file a timely proof of claim to receive any distribution under this
plan. Creditors should have received a separate notice that includes the deadline to file a proof of claim.

1.2 Definitions.
“Debtor” means either a single debtor or joint debtor as applicable. “Trustee” means Chapter 13 Trustee. Section “§”
numbers refer to sections of Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of
Bankruptcy Procedure. “Interest rate” is per annum. “Petition” means the date of the order for relief under Chapter 13.
1.3 Debtor’s Income. (Check one).
Debtor’s current monthly income is
l¥] Less than the applicable median income specified in §1325(b)(4)(A).
[_] Equal to or greater than the applicable median income specified in §1325(b)(4)(A).
1.4 Debtor’s Eligibility for Discharge. (Check if applicable).
[_] Debtor is not eligible for a discharge.
[_] Joint debtor (the second named debtor) is not eligible for a discharge.

Plan Payments and Length

2.1 Debtor’s Plan Payments.
NM LF 3015-2
Software Copyipai dyn! PO24'19 PB UEasE SLC -PyepcbeStdase. chad 11/20/19 Entered 11/20/19 08:30:26 Pagées Cafe Gankruptey
Debtor will pay Trustee $375.00 a month for_58 months beginning October 30, 2019 _, and (if applicable)
$ per month for months. (insert additional lines as needed).

If the payments in Part 2 are not enough to satisfy Part 5, Debtor will pay the additional amount necessary to satisfy
Part 5.

2.2 Additional Payments.

Debtor will make additional payments to Trustee from the following sources (e.g. sale proceeds; increased amount
after repayment of retirement loans; or state “None’):

 

Source of payment Estimated amount Estimated payment dates | Included in 2.1? (Yes/No)
$0.00 No

 

 

 

 

 

 

 

2.3 Method of Payment: (Check one).
fZ| Debtor will make payments pursuant to a wage withholding order.

[] Debtor will make payments directly to Trustee by money order/certified funds, TFS billpay, or TFS Moneygram.
Payments made by money order/certified funds will be payable to Trustee and mailed to Chapter 13 Trustee, P.O.
Box 454, Memphis, TN 38101-0454. Each payment must include Debtor's name and case number on its face.

2.4 Income Tax Returns and Refunds.

Debtor will file federal and state income tax returns during the plan term by the April tax filing deadline each year, or
within the extended time if Debtor has obtained an extension. Debtor will provide a copy of any extension to Trustee
within 14 days after submission. Debtor will pay directly any post-petition taxes or estimated taxes when due. Debtor
will provide Trustee with a complete copy of all federal and state income tax returns, together with all schedules and
attachments, within 14 days of the filing of the returns. “Tax refund” means the total amount of the net state and
federal tax refund for each tax year, less documented costs to prepare the return.

Check one:
[7] Debtor will retain any income tax refunds received during the plan term.

[_] Debtor will turn over to Trustee all income tax refunds for tax years through within seven days of receipt,
unless the Court orders otherwise. Debtor will not change exemptions, decrease withholding, or otherwise reduce

refunds without prior Court approval.
[_| Debtor will treat income tax refunds as follows:

2.5 Funds Recovered by Trustee. Any funds Trustee recovers from avoidance of transfers under §§ 546, 547, 548, and
549 will be contributed to this plan as additional payments, unless the Court orders otherwise.

| Treatment of Secured Claims

 

3.1 Treatment of Claims. The treatment of each secured claim listed on Official Form 106D (“Schedule D”) is specified
below. Unless the Court orders otherwise, the claim amount stated in a timely filed proof of claim or amended proof of

claim controls over any contrary amount listed below.

 

Creditor Estimated | Collateral Collateral | Treatment | Interest Estimated | Adequate Equal
claim value (See rate arrearage | protection | monthly

amount codes (Yes/No) | payments

below) (PIF, BIF or

AV only)

(Yes/No)

 

 

 

 

 

 

 

 

 

 

 

sotware COAG BSAHLS, OMG Sdtcaskiled 11/20/19 Entered 11/20/19 08:30:26 Page scfa9 sankcuptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Estimated | Collateral Collateral| Treatment | Interest Estimated | Adequate Equal
claim value (See rate arrearage | protection | monthly
amount codes (Yes/No) | payments
below) (PIF, BIF or
AV only)
(Yes/No)
Lobel Financial 18,704.57 | 1103 157,000.00 AV 0.00% 0.00 No No
Corp. Bletcher Rd.
SW
Albuquerque
NM 87105
Idaho Housing 115,903.00 | 1103 157,000.00 DIR 4.50% 8,500.00 No
and Finance Bletcher Rd.
Association Sw
Albuquerque
_ NM 87105
NM Mortgage 5,329.00 | 1103 157,000.00 DIR 4.00% 450.00 No
Finance Bletcher Rd.
Authority Sw
Albuquerque
, NM 87105
U.S. Dept of 47,783.91 | 1103 157,000.00 DIR 0.00% 0.00 No
Housing & Urban Bletcher Rd.
Development SW
Albuquerque
, NM 87105
Mount Calvary 2,400.00 | 1900 Edith 2,400.00 PIF 5.00% 0.00 No No
Cemetary Bivd. NE
Albuquerque
, NM 87102
Bernalillo
County
2 plots,
Rio Grande 36,155.00 | 2017 Ram 20,000.00 SUR 0.00% 0.00 No
Credit Union 1500 Laramie
70,200 miles
4 door,
World Finance 840.00 | Television 250.00 SUR 0.00% 0.00 No
Corporation and gun,

 

 

 

 

a. Direct (“DIR”). Debtor will make direct payments under the terms of the original agreement between Debtor and
the creditor on amounts due from the petition date forward. Trustee will pay the allowed pre-petition arrearage in full
pursuant to §1322(b)(5), with interest as set forth above.

b. Direct by other than Debtor (“DO
will continue to make payments. Debtor will not make paymen

D”). Debtor incurred the debt for the benefit of another, who is making and
ts on or related to this debt post-petition. If the obligation is

in default, Debtor will not oppose relief from the stay with respect to the collateral. The debt will not be discharged.

c. Pay in full (“PIF”) (including “910 car” claims). Trustee will pay in full the allowed secured claim at the interest
rate set forth above. If proposed above, creditor will also receive pre-confirmation adequate protection payments as

provided in 3.4.

d. Bifurcate under §506 (‘“BIF”). Unless the creditor, Debtor and Trustee stipulate to value or the Court orders
otherwise, creditor's collateral will be valued at the amount set forth above. The total claim amount listed on the proof of
claim controls over any contrary amount listed above, unless the Court orders otherwise. Trustee will pay the allowed
secured claim in the amount of the value of the collateral with interest at the rate set forth above. The balance of creditor's
allowed claim will be treated as an allowed nonpriority unsecured claim. If proposed above, the creditor will also receive
adequate protection payments as provided in 3.4. If creditor does not file a timely objection, the proposed collateral value
will be binding on the creditor upon confirmation of the plan. If creditor timely objects, the confirmation hearing will include
a valuation hearing under §506 and Rule 3012. This sub-paragraph will be effective only if “Yes” is checked in 1.1.b.
Valuation requires service in accordance with Rule 7004.

sonmare CARGO EAILE 1. CO Picasdsied 11/20719 Entered 11/20/19 08:30:26 Pages’@&@ pankruptcy
e. Strip wholly unsecured mortg.
unsecured by the value of that property.
otherwise, the property identified below will be val
objection, the value will b
entirety upon discharge.
and Rule 3012. This sub-paragraph will be effective only if “Yes

require service in accordance with Rule 7004.

e binding on creditor upon confirmation of the plan, and the moriga
lf creditor timely objects, the confirmation hearing will include a valuation hearing under § 506
” is checked in 1.1.b. Valuation and lien stripping

age (“STR”). Debtor seeks to value real property and avoid a mortgage wholly
Unless creditor, Debtor, and Trustee stipulate to value, or the Court orders
ued at the amount set forth below. If creditor does not file a timely
ge will be avoided in its

 

 

 

 

 

 

 

 

Creditor Est. Mortgage | Property address Property value Basis for Est. total
amount valuation amount of senior
mortgages

-NONE-

 

f. Avoid under §522(f) (“AV”). Debtor conte
security interest identified below ("Lien or Interest’) impai
under § 522(b). Debtor seeks to avoid the Lien or Interest pursuant to § 522(f)

of the Lien or Interest

will pay in full the amount, if any,

set forth above. The amount of the Lien or

nds that the judicial lien or nonpossessory, nonpurchase money

rs an exemption to which the Debtor would have been entitled

, to the extent of the impairment. Trustee
that is not avoided as an allowed secured claim, with interest as

Interest that is avoided will be treated as an allowed nonpriority unsecured

claim. If the creditor does not file a timely objection, then the Lien or Interest will be avoided as set forth below upon entry
of the order confirming this plan. If creditor timely objects, the confirmation hearing will include a lien avoidance hearing
under § 522(f). This sub-paragraph will be effective only if “Yes” is checked 1.1.b. Lien avoidance requires service in
accordance with Rule 7004.

 

 

 

Creditor Description of Amount of | Property Value of Value of| Total amount} Amount of
Lien or Lien or property claimed of all other Lien or
Interest Interest exemptions liens or) Interest to
interests} be avoided
Lobel Financial | Judgment Lien 18,704.57 | 1103 Bletcher 157,000.00 17,063.43 121,232.00 0.00
Corp. Rd. SW
Albuquerque,
NM 87105

 

 

 

 

 

 

 

 

 

 

g. Surrender (“SUR”). Debtor will surrender Debtor's interest in the collateral. Upon confirmation, the automatic
stay will be terminated as to the collateral and the creditor need not file a motion for relief from stay to repossess,
foreclose upon, or sell the collateral. The co-debtor stay is not modified. Surrender shall not adversely affect Debtor's or
co-debtor’s non-bankruptcy rights.

h. Other (“OTH”). Treatment of the claim is set forth in Part 9.

3.2 Debt Secured by Principal Residence. If Debtor is surrendering the principal residence, 3.1.g. applies. Otherwise,
a creditor may mail Debtor all correspondence, notices, statements, payment coupons, escrow notices, and default
notices concerning any change to the monthly payment or interest rate without violating the automatic stay. Debtor
will make post-petition payments directly to the creditor. Trustee will pay allowed prepetition arrearages, together with
interest at the rate in 3.1, or as otherwise ordered by the Court.

3.3 Lien Retention. Secured creditors will retain their liens until full payment of their secured debts (determined under
non-bankruptcy law) or upon discharge, whichever occurs first, at which time the liens will be extinguished; EXCEPT
(i) creditors whose treatment is DIR or DOD will retain their liens in accordance with applicable non-bankruptcy law,

and (ii) liens of a governmental unit will continue to attach to property excluded from the bankruptcy estate under §
541 until the liens are released in accordance with non-bankruptcy law.

3.4 Adequate Protection Payments. Trustee is authorized to make pre-confirmation adequate protection payments to
creditors secured by a purchase money security interest in personal property, without a Court order. To receive the
payments, Debtor or creditor must file a notice in the bankruptcy case certifying that: 1) this plan provides for
adequate protection payments to the creditor; 2) the debt and collateral are listed on Schedule D; and 3) the creditor
has timely filed a secured proof of claim that includes all required documentation. Unless the Court orders otherwise,
the payments will be 1% of the claim of creditors whose claims will be paid in full (PIF), or 1% of the value of the
collateral as stated above for those creditors whose claims will be bifurcated (BIF). Trustee will not be required to
make adequate protection payments to any creditor whose allowed secured claim is less than $2,000. Trustee will

. . -4-
corware CHASE BARRAATLS, LO MwSdtcaskilad 11/20/19 Entered 11/20/19 08:30:26 Page Besta Bankruptcy
calculate the amount of the adequate protection and equal monthly payment disbursements to creditors using
reasonable discretion. Once all conditions have been satisfied, Trustee will make monthly adequate protection
payments until confirmation. Thereafter, Trustee will use reasonable discretion to amortize the remaining balance of
the allowed claim to be paid over the remaining term of the plan. If the plan payments are insufficient to pay adequate
protection, Trustee will make the payments pro rata. Trustee will apply adequate protection payments to the principal
amount of the creditor's allowed secured claim.

 

Treatment of All Other Claims, Fees, and Expenses

4.1 Full Payment of Trustee’s Fees, Administrative Expenses, and Priority Unsecured Claims.

Trustee will pay in full, whether or not listed in this plan, all Trustee’s fees, allowed administrative expenses, and
allowed priority unsecured claims (unless §1322(a)(4) applies).

4.2 Trustee’s Fees.

Trustee’s fees will be paid in accordance with applicable statutes and are estimated to be 10% of plan payments.
4.3 Administrative Expenses and Attorney’s Fees.

Trustee will pay administrative expenses for post-petition taxes per § 1305 upon the filing of the claim and will pay

other administrative expenses after Court approval. Debtor will increase plan payments by an amount equal to any
administrative expense claim allowed under §1305, plus Trustee’s fees on such claim.

Prepetition, Debtor's attorney was paid $__1,600.00__. Attorney estimates that additional, unpaid fees, costs, and
taxes through confirmation will be about $___ 5,100.00 _. Within 14 days after plan confirmation, Attorney will file an

 

application to approve all fees, costs, and taxes charged through confirmation. Upon the Court’s approval, the
Trustee will pay the balance. If the Court-approved fees are less than the amounts already paid, Attorney will remit
the difference to Trustee within 30 days. Trustee will pay post-confirmation fees, costs, and taxes after Court
approval.

4.4 Domestic Support Obligation ("DSO") Priority Claims.

 

 

DSO Priority Creditor Estimated Amount Interest Rate Assigned or Owed to Governmental Unit?
of Claim ("government DSO claim") See §
507(a)(1)(B) (Yes/No)
-NONE-

 

 

 

 

 

 

Debtor will pay all post-petition DSO claims directly. Trustee will pay all allowed DSO priority claims with interest at
the above rate.

[J] If box is checked, § 1322(a)(4) applies and Trustee may pay less than the full amount of a government DSO
claim.

4.5 Priority Claims other than DSO Claims.

 

Non-DSO Priority Creditor Est. Amount of Claim Basis for Priority Claim
-NONE-

 

 

 

 

 

 

Allowed Non-DSO priority claims will be paid per 4.1 and Part 7.
4.6 Nonpriority Unsecured Claims.

Allowed nonpriority unsecured claims will be paid, pro rata, from the funds remaining after disbursements have been
made on account of all other claims provided for in this plan.

Minimum Payments

software CoN Go) 1s L6re BAT bk, LLP Mw Schicasdahe d 11/20/19 Entered 11/20/19 08:30:26 Pagesest@i Bankruptcy
5.1 Best interest of Creditors Test.

To satisfy §1325(a)(4)'s “best interest of creditors” test, Debtor will make plan payments sufficient to pay at least
$ 0.00 on allowed unsecured claims. See the worksheet attached as Exhibit 7.

5.2. Projected Disposable Income Test.

To satisfy §1325(b)(1)’s “projected disposable income test,” Debtor will make plan payments sufficient for the Trustee
to pay the lesser of (i) 100% plus interest at 0.00 _% on all allowed non-priority unsecured claims; or (ii) $_0.00_, plus
income tax refunds and other payments required in this plan or in the confirmation order, to holders of allowed
administrative expense claims, allowed priority claims, and allowed non-priority unsecured claims. If the proposed
minimum dollar amount is less than Debtor's calculated monthly disposable income under § 1325(b)(2) reported on
Official Form 122C-2, the reason is:

 

[_] Debtor expects to pay 100% plus interest at _0.00_% on all allowed non-priority unsecured claims (Check
box if applicable)

| Executory Contracts and Unexpired Leases ("Contracts and Leases")

 

Debtor seeks to assume the Contracts and Leases listed below. Debtor will make all post-petition payments on assumed
Contracts and Leases directly. Trustee will pay the allowed pre-petition arrearage payments on assumed Contracts and
Leases at the interest rate set forth below. All other Contracts and Leases are rejected unless assumed by separate
motion.

 

Creditor Description of Contract or Lease Arrearage Interest Rate
Comcast Home television and internet service 0.00 N/A

 

 

 

 

 

 

 

Order of Distribution

Upon confirmation, Trustee will make monthly distributions in the following order on account of any allowed claims, from
funds available after making any required equal monthly payments on allowed secured claims:

a. First, on administrative expenses, including attorney’s fees;

b. Second, on secured claims not being paid in equal monthly payments and on pre-petition arrearages owing
under mortgages and/or assumed Contracts and Leases;

c. Third, on priority unsecured claims, other than government DSO claims being paid less than 100%;

d. Fourth, on government DSO claims being paid less than 100% (see 4.4); and

e. Fifth, on non-priority unsecured claims.

Trustee will pay claims in full in each category before making any payment on claims in the next category. Distributions
will be paid pro rata within each category, and will be sent to the creditor's payment address of record. Trustee will make
distributions only to the extent of available funds, may exercise reasonable discretion in determining the timing and
amount of distributions, and is not required to make distributions to any creditor less than the minimum specified in Rule
3010(b).

Vesting of Property of the Estate

Property of the estate will vest in Debtor upon the entry of discharge, or upon dismissal or closing of the case without
discharge. If the case is converted to another chapter, property of the estate will vest in accordance with applicable law.

Nonstandard Provisions (Effective only if "Yes" is checked in 1.1.a.)

Any nonstandard provision placed elsewhere in the plan is void. To the extent a nonstandard provision conflicts with any
other plan provision, the nonstandard provision controls.

 

 

| Signatures

Software cot teehee PArdhd OQ, Petcascalled 11/20F19 Entered 11/20/19 08:30:26 Pagesést@is® Bankruptcy
The u igned attgrney or self-represented Debtor certifies that this plan contains no nonstandard provision

otkér than th sef gut in Part 9.
Date ti /: 20 [i g
ia dfDewidr'svAttorney

 

YO OMCIG owe 1 aha

“Signature of Debtor(}

Date

 

 

Signature of Debtor

-7#
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12264-)13 Doc 21 Filed 11/20/19 Entered 11/20/19 08:30:26 Page 7 of 9
Exhibit 1
BEST INTEREST OF CREDITORS TEST CALCULATION

 

Asset Value Costs of Exemption| Secured Debt Non-Exempt
Sale (COS) Value of Asset
(Value less COS
less Exemption
less Secured
Debt)
1 | 1103 Bletcher Rd. SW $157,000.00 0.00 17,063.43 487,720.48 0.00
Albuquerque, NM 87105
Bernalillo County
3 bedroom, 2 bath, subject to
liens of $115,903.00 by Idaho
Housing and Finance Authority
and $5,239.00 by NM Mortgage
Finance Authority. Value based
on Realtor.com estimate.
2 | 1900 Edith Bivd. NE $2,400.00 0.00 0.00 2,400.00 0.00
Albuquerque, NM 87102
Bernalillo County
2 plots, subject to lien of
$2,400.00 by Mount Calvary
Cemetary
3 | 2017 Ram 1500 Laramie 70,200 $20,000.00 0.00 0.00 36,155.00 0.00
miles
4 door, in need of body work,
subject to lien of $36,155.00 by

 

 

 

 

 

Rio Grande Credit Union

4 |2004 Ford Explorer 181,789 $2,200.00 0.00 2,200.00 0.00 0.00
miles
4 door

5 | 1995 Chevrolet Silverado 1500 $500.00 0.00 500.00 0.00 0.00

Regular Cab 145,000 miles

2 door, in need of new
trasmission and paint. Joint
with daughter

 

 

6 | 1984 Chevrolet El Camino $500.00 0.00 500.00 0.00 0.00
Not running, joint with son
7 |Miscellaneous kitchen goods $150.00 0.00 150.00 0.00 0.00

and furnishings, including
table, chairs (6), stove, and
refrigerator

8 | Miscellaneous living room $125.00 0.00 125.00 0.00 0.00
goods and furnishings,
including couch

9 | Miscellaneous bedroom goods $150.00 0.00 150.00 0.00 0.00
and furnishings, including beds
(3) and dresser

10 | Washing machine $50.00 0.00 50.00 0.00 0.00

 

 

 

 

11 | Television and gun, subject to $250.00 0.00 0.00 840.00 0.00
lien by World Finance. Property
taken by ex, no longer in
debtor's possession.

42 | Miscellaneous electronics, $475.00 j----+== 0.00 475.00 oocnitctinntias. Q.00 . we 0,00
including television, stereo,
laptop computer, and cell
phones (5)

413 | Miscellaneous portraits and art $10.00 0.00 10.00 0.00 0.00

 

 

 

 

 

 

 

 

 

 

 

Software EAR cht A BEHLS, OG, Pckicasd GC 11/207%9 Ente red 11/20/19 08:30:26 Page Hastha® Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Value; Costs of Exemption| Secured Debt Non-Exempt
Sale (COS) Value of Asset
(Value less COS
less Exemption
less Secured
Debt)
14 | Personal and family clothing $100.00 0.00 100.00 0.00 0.00
15 | Pet dog $20.00 0.00 20.00 0.00 0.00
16 | Cash $40.00 0.00 40.00 0.00 0.00
47 | Checking (5572-6): USAA $1.00 0.00 1.00 0.00 0.00
Federal Savings Bank - negative
balance
18 | Checking (6528-3): USAA $42.00 0.00 42.00 0.00 0.00
Federal Savings Bank
419 | Checking (0104-6): USAA $16.00 0.00 16.00 0.00 0.00
Federal Savings Bank
20 | Savings: USAA Federal Savings $0.00 0.00 0.00 0.00 0.00
Bank
Total Value of Non-Exempt Assets: 0.00
Less (25% of first $5,000): 0.00
§ 326(a) Less (10% of next $45,000) 0.00
calculation Less (5% of next $950,000): 0.00
Less (3% of amount over $1MM): 0.00
Less Chapter 7 Administrative Expenses (Excluding COS and § 326(a) Trustee's Commission): 0.00
Amount to be paid to satisfy BICT: 0.00

 

Software co BRE, 125 Aehadds Ll PRG, Prtcaselalled 11/207L9 Entered 11/20/19 08:30:26 Pages@r@bs9 sankruptcy
